563 N.E.2d 609 (1990)
UNDERWRITING MEMBERS OF LLOYDS OF LONDON, Lucy Jane Barker (Representative Underwriter) and Bruce Donald Shepherd (Representative Underwriter), Appellants (Defendants below),
v.
UNITED HOME LIFE Insurance Company Appellee (Plaintiff below), and Brougher Agency, Inc. (Defendant below).
No. 41S01-9012-CV-777.
Supreme Court of Indiana.
December 13, 1990.
*610 C. Dickson Faires, Jr., Miller, Faires, Hebert, Woddell & Baker, P.C., Indianapolis, R.M. Gholston, Franklin, for appellants.
John S. Beeman, Michael V. Gooch, Patricia P. McCrory, Harrison & Moberly, Indianapolis, for appellee.
Edward O. DeLaney, Howard Kochell, Barnes & Thornburg, Indianapolis, Tom G. Jones, Jones, Loveall & Johnson, Franklin, for Brougher.

ON PETITION TO TRANSFER
PER CURIAM.
This case arose after United Home Life sought reimbursement from Underwriting Members of Lloyds of London in accordance with certain reinsurance contracts. Lloyds refused payment, and United filed for declaratory judgment to construe the agreements. Lloyds asked the trial court to stay litigation pending arbitration. Instead, the trial court stayed arbitration pending the litigation.
The Court of Appeals reversed. Ruling on a question of first impression under Indiana's Uniform Arbitration Act, Ind. Code §§ 34-4-2-1 to 22 (West 1983), the Court of Appeals held that the non-arbitrable issues in the lawsuit did not "permeate" the arbitration. It noted that the parties had contracted to arbitrate and that judicial economy would be advanced by having them do so. Lloyds of London v. United Home Life (1990), Ind. App., 549 N.E.2d 67.
The Court of Appeals correctly analyzed and resolved the issues presented in this case. We grant transfer and adopt their opinion. Ind. Appellate Rule 11(B)(3).
SHEPARD, C.J., and DeBRULER, GIVAN, and PIVARNIK, JJ., concur.
DICKSON, J., dissents without opinion and would deny transfer.